Title: Patrick Henry in Council to Henry Laurens, 8 July 1778
From: Henry, Patrick
To: Laurens, Henry



Sir
Wmsburg July 8th 1778

Some Resolutions of Congress & proceedings of the Board of War, have been lately transmitted to me, by which it appears that an Expedition against Fort Detroit is resolved on. In order to effect the purposes of it 2000 of the Militia together with Amunition, provisions, Horses, military Stores, Cloathing &c. &c. are requested to be furnished by this State: I should most chearfully exert myself in accomplishing the Desires of the Board of War & to provide without Delay whatever this Country could afford for the Expedition, agreeable to the Resolution of Congress, did not Reasons of the greatest Importance arrest me in the first Step. I entreat for the Candour and attention of Congress while I submit to their Consideration some of the Reasons which have induced me to think the Expedition to Detroit as announced to me by the Board of War, utterly impracticable at this Season of the year, & under our present Circumstances. In the first place it is impossible to procure Flour in Time. I observe it is proposed to be purchased in the County of Goochland. Neither that, or the adjacent Counties, or adjacent Country can afford the Quantity wanted. Suppose the Contrary, the transportation of it, is absolutely impossible by the Time required.
The Horses may possibly be got but I will venture to say that the immediate purchase of 5000 & upwards which are required will raise the price to four Times the Estimate, and amount I think to near half a million of pounds.
Indeed I am satisfied upon a view of the Articles wanted for this Expedition, that the preparations ought to have begun early in the Winter, & that those now making cannot be compleated before next Spring. 5000 pack Saddles, tight seasoned Casks for carrying the powder, collecting the Cattle together, transporting 30,000 lb. Lead from the Mines, fabricating 1000 horse Belts 400 felling Axes 3000 Hatchets, Kettles made of rolled Iron, procuring Tents, Knapsacks, Haversacks, complete Suits of Clothes for the Regulars, the recruiting, Arming, accoutring & Disciplining them; forming Magazines of provisions & military Stores, finding the means of transportation thro that Country: These and a vast Variety of other particulars which I do not enumerate, cannot be accomplished of a Sudden: On the contrary, from a Scarcity of Workmen & materials, from the want of Waggons, from the exhausted State of this Country, as to several Articles called for, and the distressed Situation of our people, Resources & Supplies, I think the next Spring, is as soon as the march proposed can be thought of.
My perfect Reliance on the Wisdom of Congress makes me wish by no means to touch upon any matter that lays within their province to determine. And I should not say anything now touching the general Expence of this Expedition, did not the advanced price of most Articles in this Country, joined to the nature of the proposed Service & the plan for effecting it make it my Duty to hint, that in my Opinion the amount will far exceed the Ideas of Congress; & perhaps approach to a Comparison with the Sum which the grand Army of Infantry costs the united States for the same length of Time. All I request is that Congress will be pleased to review the Estimate of Expences the nature of the Business and the Time for executing it; And if they shall be pleased to persist in the first plan, I shall think it my Duty to forward to the utmost what they direct.
In the mean Time, Lieutenant Colonel Campbell who brings me the Despatches on this Subject, is now here, having the Stores of the State thrown open to him, & is desired to select such Articles of Clothes as the Troops to be raised, may want & can be found in them. Orders to the Leadmines will also be sent to forward some Lead towards Fort Randolph or Pittsburgh.
The Miseries of the people of Virginia who live exposed to the Assaults of the Savages, affect me most Sensibly. And in my anxiety to See something doing for their protection, I hope for Excuse from Congress when I suggest, that if an Expedition is directed against the Hostile Tribes nearest our Frontiers, very good Consequences might result. Such a Step seems to be free from the Objections which are hinted against the Attack of Detroit, where a post will be difficult to maintain while the great intermediate Country is occupied by Hostile Indians, & from which it seems easy for the enemy to retreat with all their Stores while they are Superior upon the adjacent Waters
Our Frontier people wish for offensive Measures against the Indian Towns & will enlist freely for that purpose. But I cannot help doubting whether the apparent Difficulties of succeeding against Detroit at present, will not be an Obstacle with them against engaging in the Service.
I beg to be favoured with the Decisions of Congress upon this matter quickly as possible; that necessary Measures may not be delayed, or useless purchases or Expenditures for preparations be made by the several Agents who are already engaged in their respective Departments.
The Sentiments contained in this Letter come from a full Board of Council as well as from me.
I beg to be informed whether it is necessary to push forward the Cavalry & Infantry voted by the last Assembly here. They are to serve but a Short Time & if they are not wanted, much Expence will be Saved by knowing it in Time & preventing their Inlistments which will be made upon a most expensive plan & which nothing but a supposed necessity induced the Legislature to adopt.
With great Regard I have the Honor to be Sir
your most obedient & very humble Servant
P. Henry
P.S. The Express has Orders to wait for an Answer to this, & indeed the State of affairs seems to require it speedily
The honble Henry Laurens Esqr.
President of Congress

